Citation Nr: 0602812	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from March 1949 to 
April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision the RO, inter alia, denied the 
veteran's claims for service connection for chronic 
obstructive pulmonary disease (COPD) and for status post 
coronary artery bypass graft surgery (heart disability), both 
claimed as due to asbestos exposure in service.  

In an April 2004 rating decision, the RO granted service 
connection and assigned both a noncompensable rating 
effective May 31, 2002; and a 30 percent rating effective 
February 19, 2004 for chronic obstructive pulmonary disease.  
As the benefit sought with respect to this issue has been 
granted, the issue is no longer in appellate status.  

The veteran was scheduled but failed to appear for a January 
2006 video conference hearing before a Veterans Law Judge.  


FINDINGS OF FACT

Coronary artery disease was not shown during the veteran's 
military service, within one year of separation from service, 
or for a number of years after service; there is no competent 
medical evidence that relates any coronary artery disease to 
service, to include any claimed in-service asbestos exposure.  


CONCLUSION OF LAW

The veteran has not had coronary artery disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through June 2002 and January 2004 notice 
letters, April 2004 statement of the case (SOC), and June 
2004 supplemental SOC (SSOC), the RO notified the veteran and 
his representative of the legal criteria governing his claim, 
the evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the June 2002 and January 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted medical evidence in his possession in support of 
his claim.  As such, the Board finds that the veteran has 
demonstrated awareness of the need to submit evidence in his 
possession pertinent to his claim on appeal.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records have been associated with 
the claims file, as have treatment records from the VA 
Outpatient Clinic (VAOPC) in Tulsa, Oklahoma, and numerous 
private medical providers.  The veteran was provided a VA 
examination; the report of which is of record.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claim that need to be 
obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether coronary artery disease is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2005).  In this case, 
the veteran has coronary artery disease, but, as will be 
explained below, there is no indication except by way of 
unsupported allegation that it may be associated with 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21, contains guidelines for the development of 
asbestos exposure cases.  See also VAOPGCPREC 4-00.  In 
particular, Part (a) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Part (b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  

In its January 2004 notice letter, the RO requested details 
from the veteran regarding any in-service asbestos exposure.  
The veteran reported that he was exposed to asbestos in his 
berthing (sleeping) compartment aboard ship.  He also 
reported asbestos exposure as a result of removing and 
inspecting aircraft fire walls (heat shields) which were 
reportedly made up of asbestos with an aluminum coat.  

The Board notes that nothing in the M21-1 identifies coronary 
artery disease or any other heart disability as an asbestos-
related disease, nor has the veteran presented evidence of 
such.  Here, even if the Board were to concede that the 
veteran was exposed to asbestos during service, the medical 
evidence does not otherwise support the veteran's claim for 
service connection.  In this respect, the veteran's service 
medical records do not denote the presence of findings or 
diagnoses of any heart disability or disease.  The first 
documented evidence of heart disability is in 1995, many 
years after service.  At that time, the veteran reportedly 
underwent coronary artery bypass graft surgery.  Otherwise, 
there is absent from the record competent evidence linking 
any current heart disability to the veteran's period of 
service, to include any claimed asbestos exposure therein, or 
within one year of service.  No medical professional provides 
findings or opinions to that effect, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence or opinion.  

The Board has considered the veteran's assertions in 
connection with the claim for service connection for a heart 
disability.  However, as a layperson without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter, to include an 
opinion as to the origins of a specific disability and 
whether such disability is due to service or any claimed 
asbestos exposure during service.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claim for service 
connection for coronary artery disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence weighing against 
the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for coronary artery disease is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


